                                                     UNITED STATES DISTRICT COURT
                                                    EASTERN DISTRICT OF TENNESSEE
                                                            AT WINCHESTER

  DENNIS WOODARD,                                                       )
                                                                        )
                             Petitioner,                                )
                                                                        )      No.   4:16-CV-102-HSM-CHS
  v.                                                                    )
                                                                        )
  DARREN SETTLES,1                                                      )
                                                                        )
                             Respondent.                                )

                                                               MEMORANDUM & ORDER

              Now before the Court is a pro se prisoner’s amended petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 [Doc. 20]. Respondent filed a response in opposition thereto [Doc.

21], as well as copies of the state record [Doc. 16]. While Petitioner filed a notice of his intention

to file a traverse more than a year and a half ago [Doc. 22], Petitioner did not do so, and the time

for doing so has passed. E.D. Tenn. L.R. 7.1.

              The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), codified in 28

U.S.C. § 2241, et seq., provides a one-year statute of limitations for filing an application for a

federal writ of habeas corpus. The statute provides in relevant part that:

              A 1-year period of limitation shall apply to an application for a writ of habeas
              corpus by a person in custody pursuant to the judgment of a State Court. The
              limitation period shall run from the latest of--

              (A)    the date on which the judgment became final by the conclusion of direct
              review . . . .

28 U.S.C. § 2244(d)(1). The “time during which a properly filed application for State post-

conviction or other collateral review with respect to the pertinent judgment or claim is pending


                                                            
              1
        As Respondent has notified the Court that the proper Respondent is now Darren Settles
[Doc. 21 p. 1], the Clerk is DIRECTED to update the Court’s docket to reflect this.
shall not be counted toward any period of limitation. . . . ” 28 U.S.C. § 2244(d)(2). A state court

motion filed after the AEDPA statute of limitations has run will not “revive” the AEDPA clock,

however. See Vroman v. Brigano, 346 F.3d 598, 602 (6th Cir. 2003) (holding that “[t]he tolling

provision does not . . . ‘revive’ the limitations period (i.e., restart the clock at zero); it can only

serve to pause a clock that has not yet fully run”).

              On October 11, 2001, a Bedford County jury found Petitioner guilty of murder in the first

degree [Doc. 16-2 p. 20, 25]. Petitioner appealed his conviction by asserting a claim that the

evidence was insufficient to support his conviction, and the Tennessee Court of Criminal Appeals

(“TCCA”) affirmed the judgment of the trial court. State v. Dennis Cedric Woodard, Jr., No.

M2002-00122-CCA-R3-CD, 2003 WL 169082, at *5 (Tenn. Crim. App. Jan. 24, 2003), perm.

app. denied (Tenn. May 12, 2003). As such, Petitioner’s AEDPA statute of limitations began to

run on August 11, 2003,2 the last day on which he could have sought review of the TCCA opinion

affirming his conviction by the Supreme Court, and expired one year later on August 11, 2004, as

Petitioner did not file a federal petition for a writ of habeas corpus or any properly-filed state court

motion that would have tolled the AEDPA statute of limitations during that time.

              While Petitioner later filed a state court petition setting forth claims for post-conviction

and writ of error coram nobis relief that the TCCA found were timely due to equitable tolling, see

Dennis Cedric Woodward, Jr. v. State, No. M2013-01857-CCA-R3-PC, 2014 WL 4536641, at

*11 (Tenn. Crim. App. Sept. 15, 2014), that petition did not “revive” Petitioner’s time to file a

federal petition for a writ of habeas corpus petition regarding his conviction, as it did not delay the

date on which Petitioner’s conviction became final. Vroman, 346 F.3d at 602; McClendon v.


                                                            
              2
        Ninety days after May 12, 2003, is August 10, 2003, but as August 10, 2003, was a
Sunday, the last day on which Petitioner could have sought review of his convictions by the
Supreme Court was August 11, 2003. Fed. R. Civ. P. 6(a)(1)(C).
                                                               2
 
Sherman, 329 F.3d 490, 493–94 (6th Cir. 2003); Payton v. Brigano, 256 F.3d 405, 408 (6th Cir.

2001) (holding that a conviction becomes final at the conclusion of direct review, rather than after

the petition exhausted all state remedies).

       As such, Petitioner’s § 2254 petition, which he filed more than twelve years after the

AEDPA statute of limitations expired [Doc. 1 p. 14], is time-barred, and Petitioner has not set forth

any reason that the Court should find that he is entitled to equitable tolling for the claims in his §

2254 petition. Accordingly, Petitioner shall have fifteen days from the date of entry of this order

to show good cause as to why his § 2254 petition should not be dismissed as untimely. Petitioner

is NOTIFIED that if he does not timely comply with this order, this action will be DISMISSED

for want of prosecution and failure to comply with Court orders.

       Also, the Court takes judicial notice that Petitioner is now incarcerated in the Trousdale

Turner Correctional Center. See https://apps.tn.gov/foil-app/search.jsp. Accordingly, the Clerk is

DIRECTED to update Petitioner’s address on the Court’s docket and to send this order to that

address. Petitioner, however, is ORDERED to immediately inform the Court and Respondent or

his counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it is the

duty of a pro se party to promptly notify the Clerk and the other parties to the proceedings of any

change in his or her address, to monitor the progress of the case, and to prosecute or defend the

action diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to this Court within

fourteen days of any change in address may result in the dismissal of this action.

       ENTER:


                                                         /s/ Harry S. Mattice, Jr._____
                                                         HARRY S. MATTICE, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
 
